 




Exhibit 10.8
IRWIN FINANCIAL CORPORATION
2001 STOCK PLAN
STOCK OPTION AGREEMENT (CANADA)
     1. Grant of Option. Irwin Financial Corporation, an Indiana corporation
(the “Company”), hereby grants to ___(“Participant”) an option (the “Option”) to
purchase a total number of shares of Stock (the “Shares”) set forth in the
Notice of Stock Option Grant, at the exercise price per share set forth in the
Notice of Stock Option Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the Irwin Financial Corporation 2001 Stock Plan
(the “Plan”) adopted by the Company, which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.
     If designated an Incentive Stock Option, this Option is intended to qualify
as an Incentive Stock Option as defined in Section 422 of the Code.
     2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the vesting schedule set out in the Notice of Stock Option Grant
and with the provisions of Section 7 of the Plan as follows:
          (a) Right to Exercise.
          (i) This Option may be exercised solely as to Shares which have vested
under the vesting schedule indicated on the Notice of Stock Option Grant.
          (ii) This Option may not be exercised for a fraction of a share.
          (iii) In the event of Participant’s termination of employment or
service as a director, the exercisability of the Option is governed by
Sections 5, 6 and 7 below, subject to the limitation contained in
Section 2(a)(iv) below.
          (iv) In no event may this Option be exercised after the Expiration
Date of this Option as set forth in the Notice of Stock Option Grant.
          (b) Method of Exercise. This Option shall be exercisable by written
notice approved for such purpose by the Company which shall state the election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
Participant’s investment intent with respect to such shares of Stock as may be
required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by Participant and shall be delivered in person or by
certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the Exercise Price. This Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price.

 



--------------------------------------------------------------------------------



 





     No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares may then be listed. Assuming such compliance, for income tax purposes the
Shares shall be considered transferred to Participant on the date on which the
Option is exercised with respect to such Shares.
     3. Method of Payment. Payment of the Exercise Price may be:
          (i) in cash or its equivalent,
          (ii) by attesting to ownership of previously acquired Stock held for
more than six months having an aggregate Fair Market Value (as determined by the
Committee on the date of exercise) equal to the total Exercise Price in such
manner and form as determined by the Committee,
          (iii) if the Committee shall authorize in its sole discretion, by
payment of the Exercise Price in installments as provided in Section  7.5 (c) of
the Plan,
          (iv) by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law,
          (v) by having the notice of exercise direct that the certificate or
certificates for such Shares for which the option is exercised be delivered to a
licensed broker acceptable to the Company as the agent for the individual
exercising the option and, at the time such certificate or certificates are
delivered, the broker tenders to the Company cash or cash equivalents acceptable
to the Company equal to the purchase price for such Shares purchased pursuant to
the exercise of the option plus the amount (if any) of federal and other taxes
which the Company may, in its sole judgment, be required to withhold with
respect to the exercise of the option, or
          (vi) by a combination of (i), (ii), (iii), (iv), and/or (v).
     4. Restrictions on Exercise. As a condition to the exercise of this Option,
the Company may require Participant to make any representation and warranty to
the Company as may be required by any applicable law or regulation.
     5. Termination of Relationship.
          (a) Termination of Employment Due to Death. In the event Participant’s
employment or service as a director is terminated by reason of death, any
outstanding Options whether or not then exercisable, may be exercised within
twelve (12) months after such date of termination of employment or service. In
no case shall the period for exercise extend beyond the expiration date of such
option grant.
          (b) Termination of Employment due to Disability or Retirement.. In the
event that Participant’s employment or service as a director is terminated due
to disability or retirement, the options theretofore granted to such Participant
may be exercised to the extent that such Participant was entitled to exercise
the options at the date of such termination, but only within a period of three
(3) years beginning on the day following the date of such termination, and
provided further that any Incentive Stock Options may be exercised only

- 2 -



--------------------------------------------------------------------------------



 



within a period of three (3) months beginning on the day following the date of
such termination. In no case shall the period for exercise extend beyond the
expiration date of such option grant. So long as Participant shall continue to
serve as a director or continue to be an employee of the Company, the options
granted to the Participant shall not be affected by any change of duties or
position. A change of employment from the Company to a subsidiary, from a
subsidiary to the Company, from one subsidiary to another, or any combination
thereof, shall not be considered to be a termination of employment for purposes
of this Plan.
          (c) Resignation or Termination Without Cause. In the event that an
Participant’s employment with the Company or its subsidiaries or service as a
director is terminated due to resignation or by the Company without cause (other
than a retirement of disability), the options theretofore granted to such
Participant may be exercised to the extent that such Participant was entitled to
exercise the options at the date of such resignation, but only within a period
of three (3) months beginning on the day following the date of such termination.
In no case shall the period for exercise extend beyond the expiration date of
such option.
          (d) Termination for Cause. Notwithstanding anything herein to the
contrary, all outstanding options shall immediately terminate without further
action on the part of the Company in the event of the termination of a
Participant’s employment or service with the Company or its subsidiaries for
cause.
     6. Effect of a Change in Control. Upon the occurrence of a Change of
Control, the Company shall provide written notice thereof (the “Change in
Control Notice”) to the Participant. The Company shall have the right, but not
the obligation, to terminate all outstanding options as of the 30th day
immediately following the date of the sending of the Change in Control Notice by
including a statement to such effect in the Change in Control Notice. Upon
delivery of the Change in Control Notice and regardless of whether the Company
elects to terminate the outstanding options, the Participant shall have the
right to immediately exercise all outstanding options (whether or not
immediately exercisable, notwithstanding the Change in Control) in full during
the 30-day period notwithstanding the other terms and conditions otherwise set
forth in the Plan or in any certificate or agreement representing such option.
     7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by him or her. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
     8. Term of Option. This Option may be exercised only within the Term set
forth in the Notice of Stock Option Grant, subject to the limitations set forth
in Section 7 of the Plan.
     9. Withholding Tax Obligations. As a condition to the exercise of Option
granted hereunder, Participant shall make such arrangements as the Company may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with the exercise, receipt or
vesting of the Option. The Company shall not be

- 3 -



--------------------------------------------------------------------------------



 



required to issue any shares under the Plan until such obligations are
satisfied. Participant understands that, upon exercising a Nonqualified Stock
Option, he or she will recognize income for tax purposes in an amount equal to
the excess of the then Fair Market Value of the Shares over the Exercise Price.
If Participant is an employee, the Company will be required to withhold from
Participant’s compensation, or collect from Participant and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income. Additionally, Participant may at some point be required to
satisfy tax withholding obligations with respect to the disqualifying
disposition of an Incentive Stock Option. Participant shall satisfy his or her
tax withholding obligation arising upon the exercise of this Option by one or
some combination of the following methods: (i) by cash or check payment,
(ii) out of Participant’s current compensation, or (iii) if permitted by the
Committee, in its discretion, by attesting to ownership of previously acquired
Stock held for more than six months having an aggregate Fair Market Value (as
determined by the Committee on the date that the amount of tax to be withheld is
to be determined under the applicable laws) equal to the total Exercise Price in
such manner and form as determined by the Committee,

- 4 -



--------------------------------------------------------------------------------



 




     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.

            IRWIN FINANCIAL CORPORATION
   
 
      By:      
 
      Name:           (print)  
 
      Title:      

     PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
THE OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT OR SERVICE AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK INCENTIVE PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN
ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
PARTICIPANT’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
     Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option and
fully understands all provisions of the Option. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option.

         
Dated:
 
   
 
        [Name of Participant]

TO BE A VALID ACCEPTANCE BY PARTICIPANT, THIS AGREEMENT MUST BE SIGNED AND DATED
BY PARTICIPANT, AND RETURNED TO THE COMPANY WITHIN 30 DAYS OF RECEIPT OF
AGREEMENT BY PARTICIPANT.

- 5 -